Back to Form 10-Q [form10-q.htm]
Exhibit 10.2

MINOR MODIFICATION NO. 1

 
AHCA CONTRACT NO. FA905


 
HEALTHEASE OF FLORIDA, INC.
8735 Henderson Road
Tampa, Florida 33634

 
AHCA Contract No. FA905, as entered into on the 1st day of September 2009, is
hereby revised as follows:


1.                    
Standard  Contract,  Section  III,  Item  C,  Contract  Managers,  sub-item
2,  is hereby amended to change the Vendor's Contract Manager's contact
information to now read
                        as follows:
 
Robert Diaz
HealthEase of Florida, Inc.
8735 Henderson Road
Tampa, FL 33634
(813)206-1758
 
All other terms and conditions of the Contract shall remain unchanged.


HEALTHEASE OF FLORIDA, INC.
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINSITRATION
 
 
 
/s/ Thomas L.
Tran                                                                
 
 
 
/s/ Illegible                                                                 
Chief Financial Officer
 
Contract Manager
     
Date:
1/20/10                                                                          
 
Date: 1/25/2010                                                         
               
APPROVED
   
 
 
/s/ Melanie Brown-Woofer                                    
   
Melanie Brown-Woofer
Bureau Chief of Health Systems Development
 
   
Date: 1/26/10                                                             



 
 


 
 
AHCA Contract No. FA905, Minor Modification No. 1, Page 1 of 1

